Citation Nr: 0522975	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  94-26 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to March 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas. In 
pertinent part, the RO determined that new and material had 
not been submitted to reopen the claim of entitlement to 
service connection for a low back disorder.

The veteran provided oral testimony before a Hearing Officer 
at the RO in October 1994.  In April 1997, after adjudicating 
other issues then pending on appeal, the Board remanded the 
case to the RO for further development and adjudicative 
action.  In August 2000 and in April 2002 the RO considered 
the veteran's claim for compensation benefits for a low back 
disorder on a direct service incurrence basis.

In September 2002, the matter was returned to the Board, 
which determined that the issue continued to be whether new 
and material evidence had been submitted to reopen the claim 
for service connection for a back disorder.  The Board 
reopened the claim and performed additional development 
pursuant to 38 C.F.R. § 19(a)(2).  Following invalidation of 
38 C.F.R. § 19(a)(2) by the United States Court of Appeals 
for the Federal Circuit (CAFC) in Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003), the Board remanded this matter for RO review of 
the additional evidence.  This case is now returned to the 
Board for further consideration.   


FINDINGS OF FACT

1.  The low back complaints shown in service were acute and 
transitory and subsided without any residuals.  

2.  Competent medical evidence does not show that the 
veteran's low back disorder is related to service or any 
incident of service origin.

CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A, 5106, 
5107 (West 2002), 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

Here, the RO, in November 2002 and August 2003 letters, 
provided the veteran with VCAA notice subsequent to the 1994 
decision from which this appeal arose. These letters 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence and to submit any evidence in his possession.  It is 
the Board's conclusion that the veteran was provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The RO initially denied the claim on appeal in 
1994, prior to the enactment of the VCAA.  The veteran was 
not provided VCAA notice until November 2002.  Here, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  After receipt of 
the content-complying letters in 2002 and 2003, his claim was 
readjudicated based upon all the evidence of record in 
February 2004.  There is no indication that the disposition 
of his claim would not have been different had he received 
pre-AOJ adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records and VA and military outpatient records.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  As VA examination and other medical evidence are of 
record, the Board finds no further VA examination necessary 
in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 2002); 38 
C.F.R. § 3.159 (2004).

II.  Service Connection

The veteran contends that he is entitled to service 
connection for a low back disorder that began as a result of 
his service.  He alleges that he developed low back problems 
in the service and was treated for low back pain in the 
service and continued with such pain thereafter.

Service medical records reflect one instance of treatment for 
complaints of low back pain which mainly came on when he was 
in bed.  There was an impression of myositis of the lumbar 
muscles.  The July 1955 lumbar X-ray was normal.  He was seen 
for complaints of backache in May 1956, along with a host of 
flu-like symptoms including headache, muscle aches, malaise, 
slight cough and a 99.4 degree temperature.  The diagnosis 
was upper respiratory infection.   He was seen again in 
November 1957 for a low backache and a common cold.  His 
January 1962 separation examination revealed normal spine 
examination and the report of medical history was negative 
for back complaints.

There is no evidence of any arthritis of the lumbar spine 
shown to have been manifested within a year of his discharge.  
VA treatment records from 1967 addressed other problems and 
made no mention of lumbar spine complaints.  Likewise, a 
January 1976 VA examination of orthopedic complaints was 
silent regarding the lumbar spine.  

The earliest evidence of low back problems was shown in an 
October 1989 VA clinic record in which he was seen for 
complaints of low back pain for one week.  He reported a 
history of low back injury in 1956 and a history of chronic 
low back pain.  Diagnoses were made of degenerative joint 
disease of the spine with disc narrowing and back sprain.  A 
November 1989 consultation report indicated that the veteran 
had chronic low back pain, negative neurological findings, 
surgical intervention not indicated.  

A March 1990 VA examination of his back recorded the 
veteran's stated history of having fallen from an airplane 
wing in 1956, injuring his left ankle, with an onset of back 
pain about two or three months later.  He gave a history of 
no treatment for his back since service.  Physical 
examination yielded a fair range of motion in his low back 
without spasm and his limited motion was thought to be due to 
obesity.  Otherwise no findings of significance were noted 
about the back.  The examiner noted that an earlier 
examination of January 1976 contained no mention of a back 
complaint.  The diagnosis was that objectively there was a 
negative examination of the back.  

The veteran was accorded a VA joints examination in November 
1993. The examiner indicated he had no records for review.  
The veteran complained of low back pain.  He reported that 
the pain was due to injuries sustained during service.  
Following physical examination, the diagnoses were 
intermittent low back pain dating back to injuries received 
in 1957; marked disc degeneration at L5-S1 with moderate 
limitation of motion, and moderate impairment.  X-rays from 
November 1993 yielded an impression of narrowing L5 disc 
space compatible with degenerative disc disease.  Also found 
on X-ray were vertebral osteophytes throughout the lumbar 
spine.  

In September 1994 and later in March and April of 2003, the 
veteran submitted several lay statements from former 
colleagues, friends, and family that acknowledged his 
complaints of back pain.

A private medical statement dated in October 1994 from RL, DO 
noted that the veteran complained of back pain.  Dr. RL 
stated that while in service the veteran fell from a plane 
and injured his left ankle and knee.  He indicated that the 
veteran was unable to due any type of work due to the 
injuries he sustained in service.

In October 1994, the veteran appeared at a personal hearing 
at the RO before a hearing officer.  He testified that he 
experienced a generalized soreness subsequent to an acute 
trauma to the ankle that developed into a chronic problem of 
the back.

The veteran was accorded a VA spine examination in November 
1994.  Following physical examination which revealed some 
limited motion, but negative straight leg and cross leg 
examination, the diagnosis was lumbar spine condition with 
some loss of forward flexion.  X-rays from November 1994 
again revealed narrowing L5 disc space and osteophytes 
throughout the lumbar spine compatible with DJD.  No change 
in this regard since June 1993.  

The veteran was accorded VA spine examination in January 
1998.  He complained of low back pain.  Again physical 
examination revealed limited motion, but negative straight 
leg and cross leg examination, and he did not seem to be in 
any particular pain during these manipulations.  The 
diagnosis was low back pain, probably some degenerative joint 
disease of the lumbar spine.  X-rays from January 1998 
yielded an impression of degenerative disease of the lumbar 
spine as evidenced by osteophyte formation that had slightly 
increased as compared to a previous study from November 1994.  

In October 1998 the same examiner who examined the veteran in 
January 1998 opined that the veteran's degenerative spine 
condition was due to aging, and had nothing to do with the 
problems he experienced in service.

Private medical records from 1998 to 1999 revealed treatment 
for pain in the thoracic spine, but contained no findings or 
opinion regarding the lumbar spine.
VA treatment records from 1999 through 2002 primarily address 
other medical problems, but do mention low back pain on 
occasion, such as in November 2001 and March 2002.  The 
records contain no opinion regarding any possible 
relationship between his back complaints and service.  The VA 
records and VA examination reports up through this time 
reflect that the veteran had problems with obesity. 

A February 2002 VA medical examination, including claims file 
review and medical examination reflects a history related by 
the veteran of having fallen off an aircraft wing which 
knocked him out.  Thereafter, he began having low back pain.  
He described subsequent treatment with heat, whirlpool and 
physiotherapy, but continued having pain.  His initial X-rays 
were negative and his records did not reflect him having been 
treated in the service.  He contended that his service 
medical records had been destroyed by a fire in St. Louis and 
that this was why there was no verification of his statement.  
His back pain was said to be constant, about 4/10 in 
severity.  Physical examination revealed negative straight 
leg raising bilaterally.  Tendon reflexes were 1/4 at the knee 
level and absent at ankle level.  He also had diminished 
sensation to vibratory and pinprick stimulation.  He had some 
limitation of motion and was unable to heel or toe walk.  The 
impression was degenerative joint disease of the lumbar spine 
with back pain, moderate; minimal progression and minimal 
disability.  

The examiner commented that there was no history of 
preexisting back problem prior to service.  The alleged back 
treatment in service was not documented by the records that 
were available for the examiner's review.  The examiner 
opined that the veteran's back problems were due to his 
interim considerable weight gain and degenerative changes.  
As to whether or not there was any contributory feature of 
his back injury to his current situation, the examiner stated 
that it was as likely as not that the back injury in 1956 
might have a minimal contributory effect, but that the back 
problem was due in large measure to degenerative changes and 
weight gain.  

In August 2003 the claims file was returned to the examiner 
who had conducted the most recent examination in February 
2002.  The examiner noted that the return of the claims file 
was for further clarification and agreed that his prior 
opinion was unclear and ambiguous.  The claims file was 
reviewed in detail.  The examiner noted that the veteran 
claimed to have injured his back in 1956 in the service but 
that the records had been destroyed by fire.  The examiner 
noted that there were records from before and after 1956 and 
there appeared to be no gaps in the service records.  The 
examiner noted that he found only historical reference to 
"vague joint pains" and "cramping" in the MTF periodic 
examinations.  There was one instance noted in July 1955 in 
which he was evaluated for back pain which was clearly not 
described as related to any injury but became symptomatic 
when he was in bed.  The diagnosis was noted to be myositis, 
believed to express what is now called musculoskeletal pain.  
X-rays from that time were noted to be negative.  

The examiner in August 2003 opined that the veteran currently 
suffers from DJD of the spine.  Based on the known 
progression of the process, the examiner opined that the 
cause of the veteran's current low back problem was age, 
mechanical forces, genetics and other factors unrelated to 
military service.  His one episode of treatment for back pain 
was for an acute self-limited episode of muscle pain at which 
time the X-rays did not show any DJD and thus was less likely 
than not related to the current pathology.

VA treatment records from 2003 to 2004 addressed other 
problems besides the lumbar spine complaints and contained no 
evidence to contradict the examiner's August 2003 opinion.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R.§ 3.303(d) (2004).  For veterans who had 
service of ninety (90) days or more during a war period or 
peacetime service after December 31, 1946, and arthritis 
manifests to a compensable degree within a year thereafter, 
there is a rebuttable presumption of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service. 38 U.S.C.A. §§ 1101, 1112, 
1113 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

In this case, the service medical records reflect treatment 
for back complaints that were acute and transitory and 
resolved without complaint.  His January 1962 separation 
examination revealed normal spine examination and the report 
of medical history was negative for back complaints.  
Although the veteran contends that his service medical 
records were destroyed in the 1973 fire at the National 
Personnel Records Center in St. Louis, the Board observes 
that the veteran's service medical record are present in the 
claims file and appear to be intact.  

The issue remains whether the evidence of record establishes 
that the veteran's current back problem resulted from 
service.  As noted the record contains conflicting opinions 
on this issue.  It is the Board's responsibility to make such 
determinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) (the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches; as is true 
of any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

The Board notes that in an October 1994 statement, the 
veteran's private doctor,  Dr. RL, stated that while in 
service the veteran fell from a plane and injured his left 
ankle and knee.  Dr. RL indicated that the veteran was unable 
to due any type of work due to the injuries he sustained in 
service.

Although a VA examiner in February 2002 stated that the back 
injury in 1956 may have had a contributory effect to the 
veteran's back problem which was the result of weight gain 
and degenerative changes, the same VA examiner, in the August 
2003 VA opinion after reviewing the claims file in detail, 
stated that the veteran's DJD of the spine was likely caused 
by other factors such as age, genetics and other factors 
unrelated to service.  The examiner noted that the one 
episode of muscle pain treated in service was at a time when 
X-rays did not show DJD and thus was less likely than not 
related to the current pathology.  

The Board finds that the probative value of the August 2003 
opinion is greater than the ones offered in February 2002 and 
October 1994.  The August 2003 opinion was based on a 
comprehensive review of the record as reflected in the 
extensive discussion of the findings noted during and after 
the veteran's service.  In contrast, on the February 2002 
examination, the same examiner did not address the veteran's 
inservice findings, seeming to accept the veteran's 
contention that his service records were destroyed, and thus 
relying on the veteran's statements.  Further, the October 
1994 opinion does not indicate that the veteran's service 
records or subsequent treatment records were reviewed at all.  
The October 1994 opinion appears to rely completely on the 
veteran's statements.  For these reasons, the Board finds the 
August 2003 VA examination to be more persuasive.

While the veteran's contentions as to etiology of this 
condition have been considered, it is noted that he is 
competent as a layperson to report on that which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Questions involving the diagnosis and etiology or 
onset of disease require diagnostic skills and are within the 
realm of medical experts.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Here, the competent evidence does not 
demonstrate a nexus between the veteran's current low back 
problem and his service.  

Furthermore, there is no evidence that the veteran was 
diagnosed with any arthritis within one year following 
separation from active duty.  Therefore, a presumption in 
favor of service connection for low back disorder based on 
arthritis is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Overall, the preponderance of the evidence does not support 
the veteran's claim of entitlement to service connection for 
a low back disorder.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder is denied.
 


	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


